Dowling, P. J.
Respondent was admitted to practice in the Appellate Division, Second Department, in June, 1922.
The petition herein charged him with:
(1) Soliciting negligence cases;
(2) As a notary, taking false acknowledgment to releases used by other attorneys in connection with false claims for personal injuries.
The learned referee has reported in detail the evidence on each of the five charges under these two main headings and has clearly and convincingly analyzed not only the testimony in support of the petition, but that of the respondent in answer thereto. The evidence on all five charges against respondent is that of David M. Laulicht, a criminal, serving a sentence for attempted grand larceny in the second degree, to which he pleaded guilty. The learned referee has reported that in view of the fact that the charges find support in the testimony of Laulicht and which he disbelieves in the absence of corroboration, and respondent has answered them all in a manner satisfactory to the referee, the charges have not been sustained.
A motion is now made to confirm the referee’s report, and to this no opposition is made by the petitioners.
The report should be confirmed and the proceedings dismissed.
Finch, McAvoy, Martin and O’Malley, JJ., concur.
Proceedings dismissed.